Exhibit 10.1

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (the “Agreement”) dated effective as of
February 1, 2012, between TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted
company with limited liability (“TransAtlantic”), and VIKING PETROL SAHASI
HIZMETLERI ANONIM SIRKETI, a Turkish joint stock company (“VOS”).

RECITALS:

WHEREAS, VOS desires that TransAtlantic provide certain accounting and
professional services to VOS; and

WHEREAS, Transatlantic has certain resources and experience which enable it to
provide such services to VOS.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Services to be Provided. During the term of this Agreement, TransAtlantic,
directly or indirectly, as provided below, agrees to provide or cause to provide
to VOS from time to time, the following services (the “Services”) as reasonably
required and requested by VOS, and subject to the availability of resources:

General administrative and technical services, advice and direction, including,
but not limited to, information technology, accounting, cost accounting,
inventory control, tax compliance and reporting system services, payroll and
benefit services, cash management and treasury services.

It is understood that TransAtlantic may provide the Services directly or through
any of its subsidiaries, affiliates, professional advisers or other
representatives (each entity providing such Services is hereinafter referred to
as a “Services Provider”). The Services Provider shall, in its provision of
Services hereunder, utilize a standard of duty and care equal to that of a
reasonably prudent person acting on its own behalf in similar circumstances.

2. Payment; Reimbursement of Expenses. In consideration of the provision of
Services under this Agreement, the Services Provider shall be entitled to
payment from VOS for all actual costs and expenses associated with the provision
of the Services. For purposes of this Agreement, “actual costs and expenses”
shall mean the direct salary allocated to the Services, exclusive of any
benefits, of such employees of Service Provider assigned to provide the Services
on behalf of TransAtlantic. In addition, the Services Provider shall be entitled
to a monthly management fee equal to eight percent (8.0%) of the actual costs
and expenses invoiced pursuant to this Agreement. The Services Provider shall
invoice VOS for Services provided on a monthly basis. VOS shall pay all invoices
within thirty (30) days of receipt unless VOS has disputed an invoice in
writing. VOS shall have the right to withhold payment of the disputed items
only, and payment as to the remainder will be made as provided herein. In the
event of a dispute, the parties shall work in good faith to resolve such
dispute.

 

MANAGEMENT SERVICES AGREEMENT - PAGE 1 OF 4



--------------------------------------------------------------------------------

3. Term. This Agreement shall be for an initial term of six (6) months and shall
continue thereafter unless terminated by either party hereto pursuant to the
following provisions. Either party may terminate this Agreement at any time,
either before or after the initial term and either with or without cause, upon
thirty (30) days’ written notice to the other. Upon any termination, each
Services Provider shall be paid for Services rendered pursuant to this Agreement
through the effective date of the termination. Thereafter, the parties shall
have no further liability to each other as to unperformed services not yet due
hereunder (except for those obligations expressly surviving such termination).

4. Independent Contractor. Each Services Provider shall perform the Services
hereunder solely in the capacity of an independent contractor. TransAtlantic and
VOS agree that nothing herein shall in any manner constitute either party as the
agent or representative of the other party for any purpose whatsoever. Without
limiting the foregoing, neither party shall have the right or authority to enter
into any contract, warranty, guarantee or other undertaking or obligation in the
name of or for the account of the other party, or to assume or create any
obligation or liability of any kind, express or implied, on behalf of the other
party, or to bind the other party in any manner whatsoever, or to hold itself
out as having any right, power or authority to do any of the foregoing, except,
in each case, as to actions taken by a party at the express written request and
direction of the other party. Nothing in this Agreement, express or implied,
shall create a partnership relationship between the parties (including any of
their respective successors and assigns).

5. No Waiver. No waiver of any of the terms, provisions or conditions hereof, or
any modification of such terms, provisions or conditions, shall be effective
unless in writing and signed by a duly authorized officer of each entity.

6. Assignment. This Agreement and the duties, rights and obligations of
hereunder shall be assignable.

7. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Texas without regard to its principles regarding
conflicts of laws. Venue for any action tried hereunder will be in Dallas
County, Texas, whether in Federal or State Court.

8. Entire Agreement. This Agreement represents the entire agreement between the
parties, and supercedes and nullifies all prior representations, negotiations,
proposals and statements.

9. Notices. Any notice, request, demand, statement, routine communications, or
invoices will be in writing and delivered to the parties at the physical
addresses or email addresses identified below. Notice will be deemed given when
physically delivered to the other party in person, when transmitted to the other
party by email, return receipt requested, or when deposited in the U.S. Mail or
with a delivery service, postage pre-paid. Either party may change its physical
address or email address by providing notice of same in accordance with this
provision.

 

MANAGEMENT SERVICES AGREEMENT - PAGE 2 OF 4



--------------------------------------------------------------------------------

TRANSATLANTIC PETROLEUM LTD., a Bermuda

limited company

   VIKING PETROL SAHASI HIZMETLERI ANONIM SIRKETI, a Turkish joint stock company

c/o TransAtlantic Petroleum (USA) Corp.

16803 North Dallas Parkway

Addison, Texas 75001

Attention: Jeff Mecom, Vice President Legal

Telephone: 214.265.4795

Email: jeff.mecom@tapcor.com

  

Nispetiye Cad. Akmerkez B Blok K:5

Etiler-Besiktas/IST TURKEY 34330

Telephone: +(90) 212.317.25 05

Fax: +(90) 212.317.2599

Email: noah.mitchell@riatacg.com

  

With a Copy to:

Christine Stroud

PO Box 1989

Addison, TX 75001-1989

Christine.stroud@riatacg.com

Telephone: 972.590.9879

10. Arbitration. Any claim, controversy, or dispute arising out of or relating
to this Agreement shall be settled by arbitration in Dallas, Texas, in
accordance with the rules of the American Arbitration Association. This
agreement to arbitrate shall survive the termination of this Agreement. Any
arbitration shall be undertaken pursuant to the Federal Arbitration Act, where
applicable, and the decision of the arbitrators shall be final, binding, and
enforceable in any court of competent jurisdiction. In any dispute in which a
party seeks in excess of $100,000 in damages, three arbitrators shall be
employed. Otherwise, a single arbitrator shall be employed. All costs relating
to the arbitration shall be borne equally by the parties, other than their own
attorney’s fees. The arbitrators shall not award punitive damages. Discovery
depositions shall not be taken in the arbitration proceedings.

11. Counterparts. This Agreement may be executed in several counterparts, and
all such separate counterparts, construed together, shall constitute on and the
same instrument.

[signature page follows]

 

MANAGEMENT SERVICES AGREEMENT - PAGE 3 OF 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed in its corporate name by its corporate officers, effective as of the
day and year first above written.

 

  TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted company with limited
liability     VIKING PETROL SAHASI HIZMETLERI ANONIM SIRKETI, a Turkish joint
stock company     /s/    Jeffrey S. Mecom     /s/    N. Malone Mitchell, 3rd  
Name: Jeffrey S. Mecom     Name: N. Malone Mitchell, 3rd   Title: VP, Legal    
Title: Chairman  

Address:

c/o TransAtlantic Petroleum (USA) Corp.

16803 North Dallas Parkway

Addison, TX 75001

   

Address:

Nispetiye Cad. Akmerkez B Blok K:5

Etiler-Besiktas/IST TURKEY 34330

  Date: April 20, 2012     Date: April 20, 2012

 

MANAGEMENT SERVICES AGREEMENT - PAGE 4 OF 4